Citation Nr: 0719186	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-32 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right knee injury, 
dislocation of the patella, to include whether new and 
material evidence has been received.  

2.  Entitlement to service connection for right foot injury 
as secondary to right knee injury, dislocation of the 
patella.  

3.  Entitlement to service connection for right leg injury as 
secondary to right knee injury, dislocation of the patella.  

4.  Entitlement to service connection for residuals of a soft 
tissue injury of the left foot, to include whether new and 
material evidence has been received.  


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The appellant served in National Guard and had periods of 
active duty for training including from February 1982 to July 
1982 and from June 4, 1983 to June 18, 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 RO decision that denied 
reopening of the claim of service connection for the a right 
knee disorder and denied the original claims of service 
connection for a right foot and right leg injury.  

The case is also on appeal from an August 2005 RO rating 
decision that denied reopening of the claim of service 
connection for residuals of soft tissue injury of the left 
foot because new and material evidence was not submitted.  

The appellant testified at a hearing held at the RO before 
the undersigned Veteran's Law Judge in January 2007.  

The matter on appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action, on his part, is 
required.  




REMAND

The appellant testified at his January 2007 hearing that the 
Social Security Administration (SSA) determined that he had 
been disabled for 10 years.  Where there is actual notice to 
VA that the veteran is receiving disability benefits from the 
SSA, VA has the duty to acquire a copy of the decision 
granting SSA disability benefits and the supporting medical 
documentation relied upon.  Murincsac v. Derwinski, 2 Vet. 
App. 363 (1992).  

To ensure that all due process requirements are met the RO 
should give the appellant an opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  The RO should also 
submit requests for treatment records from St. Vincent's 
hospital during 1984 and 1985.  

The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the appellant to submit all 
evidence in his possession that is not already of record, and 
ensure that its notice to him meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the appellant 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed by VCAA as regards to the 
issues on appeal. 

To ensure that the duty to notify him 
what evidence will be obtained by whom is 
met, the RO's letter should request him 
to provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any additional medical records 
pertaining to the matter on appeal that 
are not currently of record.  

The RO should take appropriate action to 
also invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the recent decision 
in Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should request from the Social 
Security Administration the records 
pertinent to the appellant's award of 
Social Security disability benefits, 
including administrative decision and the 
medical records relied upon concerning 
that claim.  

4.  The RO should request all treatment 
records from St. Vincent's hospital for 
the time period of 1984 and 1985. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal is not granted, the RO 
must furnish to the appellant and his 
service representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate timeframe.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  






